DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I: claims 8 and 11, encompassing claims 1-8 and 11, in the reply filed on 11/04/2020 is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails to establish a search burden amongst the species.  This is not found persuasive because the species require different fields of search (e.g., different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Species II would require a search in the field of copper alloys and products (e.g., in C22C1/0425), while Species I would not require a search there, and Species I would require a search in the field of silver alloys and products (e.g., C22C1/0466), while Species II would not require a search there.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2020.
Claim Objections
Claims 1-2 are objected to because of the following informalities:
In claim 1, line 2, “an average or mean” should read either –an average—or –a mean--. Note that the terms “average” and “mean” are synonymous. Thus, it is not necessary to include both terms.
In claim 2, line 2, “an average or mean” should read either –an average—or –a mean--. Note that the terms “average” and “mean” are synonymous. Thus, it is not necessary to include both terms.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a composition comprising a nanoporous metal material that comprises…,” which renders the claim indefinite. This claim language renders the scope of the claim indefinite, as it is unclear whether the claim is directed to a composition wherein the nanoporous metal material is only part of the composition (e.g., the composition may contain other components other than the nanoporous metal material), or whether the claim is directed to the nanoporous material alone (where the nanorpous metal material may contain other non-recited components due to the transitional phrase “comprising”). It would appear from the instant specification that the invention is focused on the nanoporous metal material, and there is no mention of other materials which may be included in the composition (see for example, [0056] and [0068]). For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “a composition comprising a nanoporous metal material that comprises…” is interpreted as a nanoporous metal material comprising. 
Claims 2-8 and 11 also contain “the composition” and are dependent on claim 1; thus claims 2-8 and 11 are also rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tappan et al. (TAPPAN, B.C. ET AL. (2010) "Nanoporous Metal Forms," Reviews: Angewandte Chemie 49:4544-4565), as cited in the IDS dated 7/27/2018, hereinafter “Tappan.”
Regarding claim 1 and 3, Tappan teaches a gold nanofoam (i.e. nanoporous metal material comprising nanoporous particles or foams) formed from the combustion synthesis of a faster burning complex (p. 4561 section 4.5.5. second paragraph). Tappan teaches that this gold nanofoam contains approximately 95 wt% Au (p. 4561 section 4.5.5. second paragraph), which reads on wherein the nanoporous metal material comprises at least about 40 wt.% of elemental metal (recited in claim 1) and at least about 80 wt. % of element metal (recited in claim 3). Tappan further depicts that the gold nanofoam formed from the faster burning complex [Au(BTA)2-(NH4)(H2O)]∙2H2O comprises nanoporous particles or foams having an average diameter of less than 10 microns, as shown by Fig. 22 (a) and the scale bar therein (p. 4561), which reads on the instantly claimed range of about 100 microns or less. 
Regarding claims 1, 3, 8, and 11 Tappan further teaches an Ag (silver) nanofoam monolith (i.e. nanoporous metal material comprising nanoporous particles or foams) (p. 4557 section 4.4.4. third paragraph). Tappan depicts that the Ag nanofoam comprises nanoparticles or foams having an average diameter of less than 1 µm, as shown in Fig. 14 (a) and the scale bar therein (p. 4557), which reads on the instantly claimed range of about 100 microns or less. Tappan teaches that the as produced Ag nanofoams contain small amounts of residual carbon and nitrogen in addition to Ag metal (p. 4558 2 gas in argon at 500°C to yield a composition of essentially pure metallic silver (i.e. ~100 wt.% of elemental silver) (p. 4558 section 4.4.5. first paragraph), which reads on the limitation wherein the nanoporous metal material comprises at least about 80 wt.% of elemental metal, as recited in claim 3. Note that the Ag nanofoam of Tappan is composed of silver (p. 4557 section 4.4.4. third paragraph, Fig. 14(a)), which reads on claims 8 and 11.
Regarding claim 2, Tappan depicts that the gold nanofoam formed from the faster complex [Au(BTA)2-(NH4)(H2O)]∙2H2O comprises a network of interconnected ligaments and struts (Fig. 22 (a)). It would appear from Fig. 22 (a) and the scale bar therein (p. 4561) that the average diameter of these ligaments and struts is about 1 micron (i.e. 1000 nm) or less, which reads on the instantly claimed range of about 1000 nm or less. Tappan further depicts that the Ag nanofoam comprises a network of interconnected ligaments and struts having an average diameter of less than 1 µm (i.e. 1000 nm), as shown in Fig. 14 (a) and the scale bar therein (p. 4557).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tappan (TAPPAN, B.C. ET AL. (2010) "Nanoporous Metal Forms," Reviews: Angewandte Chemie 49:4544-4565), as cited in the IDS dated 7/27/2018.
Regarding claim 1, Tappan further teaches another gold nanofoam (i.e. nanoporous metal material comprising nanoporous particles or foams) formed from the combustion synthesis of a slower burning complex [Au(BTA)3(NH4)3] (p. 4561 section 4.5.5. second paragraph). Tappan depicts that the gold nanofoam formed from the slower complex  comprises nanoporous particles or foams having an average diameter of about 1 micron or less, as shown by Fig. 22 (b, c) and the scale bars therein (p. 4561). Tappan teaches that this gold nanofoam was annealed to remove the impurities out of the foam, (p. 4561 section 4.5.5. paragraph 3), which would yield a substantially pure Au (i.e., ~ 100 wt. % elemental Au) nanofoam, which reads on “wherein the nanoporous metal material comprises at least about 40 wt. % of elemental metal.” In the alternative, one of ordinary skill in the art would expect the Au nanofoam of Tappan to have a substantially pure Au nanofoam after the removal of impurities by annealing (p. 4561 section 4.5.5. paragraph 3), which would read on “wherein the nanoporous metal material comprises at least about 40 wt. % of elemental metal,” as required by claim 1.
Regarding claims 6-7, Tappan teaches that the gold nanofoam formed from the combustion synthesis of the slower burning complex yields a bulk density (i.e. density) of 0.057 g cm-3.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tappan (TAPPAN, B.C. ET AL. (2010) "Nanoporous Metal Forms," Reviews: Angewandte Chemie 49:4544-4565), as cited in the IDS dated 7/27/2018, as evidenced by Oberg et al. (Oberg, Erik, et al. Machinery's Handbook: a Reference Book for the Mechanical Engineer, Designer, Manufacturing Engineer, Draftsman, Toolmaker and Machinist. Industrial Press, 2016, p. 368.), hereinafter “Oberg.”
Regarding claims 4 and 5, Tappan is silent as to the porosity of the three exemplary nanofoams (i.e. nanoporous metal materials) discussed above (e.g., the gold nanofoam formed from the faster complex [Au(BTA)2-(NH4)(H2O)]∙2H2O, the silver nanofoam monolith, and the  gold nanofoam formed from the combustion synthesis of a slower burning complex [Au(BTA)3(NH4)3]) (p. 4561 section 4.5.5. second paragraph, p. 4557 section 4.4.4. third paragraph).
However, Tappan defines a nanoporous metal foam (i.e. metal nanofoam) as a three-dimensional structure comprised of interconnected metallic particles or filaments which exhibits a porosity of no less than 50% (p. 4545 section 2 first paragraph). As Tappan defines nanoporous metal foams (i.e. metal nanofoams) as materials having a porosity of no less than 50% (p. 4545 section 2 first paragraph), it would thus follow that the porosity of the three exemplary nanofoams discussed above have a porosity of no less than 50%, which reads on the ranges of at least about 30% and at least about 50% recited in claims 4 and 5, respectively. Alternatively, as Tappan defines nanoporous metal foams (i.e. metal nanofoams) as materials having a porosity of no less than 50% (p. 4545 section 2 first paragraph), one of ordinary skill in the art would expect the porosity of the three expemlary nanofoams discussed above to have a porosity of no less than 50%.
Further regarding claims 4-5, note that as discussed above regarding claims 6-7, Tappan teaches that the gold nanofoam formed from the combustion synthesis of the slower burning complex yields a bulk density (i.e. density) of 0.057 g cm-3 (i.e. 0.057 g/cc) (p. 4561 section 4.5.5. paragraph 3). Note that                 
                    (
                    1
                    -
                    
                        
                            0.057
                            
                                
                                    g
                                
                                
                                    c
                                    c
                                
                            
                        
                        
                            19.3
                            
                                
                                    g
                                
                                
                                    c
                                    c
                                
                            
                        
                    
                    )
                    *
                    100
                    =
                     
                    99
                    .
                
            7% porosity, which reads on the ranges of at least about 30% and at least about 50% recited in claims 4 and 5, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734